DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takesue et al (6,319,152) in view of Asahi Chemical data sheets.  Claims 1 and 4, Takesue discloses a golf ball comprising a core and a cover.  The cover is made from a composition comprising a (1) a polyurethane and (2) a styrene base block copolymer such as Tuftec H1051 from Asahi Chemicals (col. 1, lines 60-65; col. 4, line 30). The data sheet from shows Tuftec H1051 is a hydrogenated styrenic thermoplastic elastomer (aromatic vinyl, see below).  Takesue does not disclose the Martens hardness of the polyurethane (1). However, the shore D hardness of polyurethane (1) is from 35 to 55 (col. 2, lines 18-20). Applicant discloses the preferred polyurethane (I) for the cover has a Shore D hardness of 43 (TPU 1, page 21). Since the Shore D hardness values are the same the Martens hardness as well as the elastic work recovery would also be the same. Takesue discloses commercially available styrene based copolymers available from Asahi are used as component (2) and cites Tuftec H1051.  Applicant uses S.O.E. S1611 as Note: the date of S.O.E. S1611 is at least June 20, 2013, see 2013/0157143 [0064])

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Applicant argues in regards to formula (1) that it is critical for the golf ball to lie within the claimed parameters and cites Comparative example 3. Comparative example 3 includes the same materials for (I) and (II), specifically S.O.E. S1611, as the superior examples but the composition does not fall within the claimed range for formula (1). The argument is not persuasive because the amount of S.O.E. S1611 used in comparative example 3 is 100 parts, which is much larger than the range from 0.1 to 50 parts (instant spec page 12).  Takesue discloses component (II) in the amount from 1 to 50% (col. 2, lines 22-24).  
Applicant argues in regards to formula (2) that it is critical for the golf ball to lie within the claimed parameters and cites Comparative example 2. Comparative example 2 includes the materials (I) and (II), specifically S.O.E. S1611, but the composition does not fall within the claimed range for formula (2). This argument is not persuasive because component (I) has a hardness of 56, which is larger than applicant’s claimed value of 47.  Takesue also discloses component (I) from 35 to 55 (col. 2, lines 18-20). In comparative examples 2 and 3 the inferior 
In response to applicant's argument that Takesue does not focus on the significance for setting the claimed formulas or suggest the initial velocity can be held down, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The instant invention and Takesue make clear the golf ball is suitable for improved controllability and scuff resistance. Note, the prior art is not required to recognize every feature of the golf ball so long as the structure is the same as the instant invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



April 9, 2021